Jack Douglas and Dorothy Sullivan (Formerly Dorothy Douglas) v. Commissioner. Dorothy Sullivan (Formerly Dorothy Douglas) v. Commissioner.Sullivan v. CommissionerDocket Nos. 39977, 39979.United States Tax Court1957 Tax Ct. Memo LEXIS 125; 16 T.C.M. (CCH) 545; July 10, 1957*125  Official amendment. - The following official order of the Tax Court amends the case of Jack Douglas et al., 27 TC 306, filed November 21, 1956.  Order For good cause shown, it is ORDERED: That the report in the above numbered and entitled proceedings,   (November 21, 1956) be modified by deleting the language appearing on page 18 in the first full paragraph which reads as follows: "In that case, in holding that Muriel was not liable for the addition to tax for fraud, we said: 'She was not present and took no part when the waiver was signed [a waiver by which Russell agreed to the assessment against him of the deficiency and the addition to tax for fraud]. Such an admission against interest is not properly evidence against her.'" (Signed) EUGENE BLACK Judge